—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly declared the rights of the parties for reasons stated in its decision. However, because this is a declaratory judgment action, the court erred in dismissing the complaint in action No. 1 (see, Tumminello v Tumminello, 204 AD2d 1067). We therefore modify the judgment by vacating the third decretal paragraph. (Appeal from Judgment of Supreme Court, Steuben County, Bradstreet, J.— Declaratory Judgment.) Present — Hayes, J. P., Wisner, Hurl-butt and Kehoe, JJ.